The appellee is the beneficiary in an insurance policy which provides for a benefit fund of $136 if the insured died within six months from the date of the policy, and $272 if the insured died thereafter. After the death of the insured, and upon the refusal of the appellant to make payment, appellee filed this suit. She recovered a judgment for $136, together with damages and attorney's fees.
The only defense urged by the appellant on this appeal is that the evidence conclusively showed that the insured was not in good health on the date the policy was issued and delivered. We have carefully examined the testimony, but we do not feel justified in disturbing the verdict of the jury. The appellant had the burden of proving that the insured was not in good health at the time stated; and, while it offered testimony tending to show that she was not, we do not think it was of such character as requires a reversal of the judgment.
The case will therefore be affirmed.